                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




  MELISSA HILL,
                                                   CV 18–120–GF-BMM–KLD
                      Plaintiff,

        vs.                                          ORDER ADOPTING
                                              FINDINGS AND RECOMMENDATIONS
  LLR, INC. d/b/a/ LuLaRoe, and
  LULAROE, LLC,

                      Defendants.




      LLR, Inc., and LULAROE, LLC (collectively “Defendants” or “LLR”) filed

timely objections, (Doc. 72), to United States Magistrate Judge Kathleen DeSoto’s

recommendation to deny LLR’ Motion to Certify Order for Interlocutory Appeal,

(Doc. 71). LLR initially moved to dismiss Plaintiff’s complaint for lack of subject

matter jurisdiction and for failure to state a claim upon which relief may be

granted. Defendants argued that Hill’s Montana Consumer Protection Act

(MCPA) claim should be dismissed as the MCPA expressly prohibits class actions.

(Doc. 20 at 32). United States Magistrate Judge Lynch recommended that the

Court deny LLR’s motion to dismiss. (Doc. 50).




                                          1
      Judge Lynch based his decision, in part, on his determination that Wittman v.

CB1, Inc., 2016 WL 3093427 (D. Mont. June 1, 2016) remained good law. This

Court held in Wittman that Federal Rule of Civil Procedure 23 preempted the

MCPA’s class action ban. Id. at *6. This Court issued an order (“Order”) denying

Defendants’ motion to dismiss and adopting, in part, and modifying, in part, Judge

Lynch’s Findings and Recommendations. (Doc. 56). The Court modified Judge

Lynch’s recommendation to deny LLR’s Motion to Strike Class Allegations to

allow LLR to refile the motion after the close of discovery. (Doc. 56).

      LLR then filed a Motion to Certify Order for Interlocutory Appeal. (Doc.

59). The case was transferred to Judge DeSoto, who entered her Findings and

Recommendations on October 9, 2019. Judge DeSoto recommended that

Defendants’ motion be denied. (Doc. 71).

      Defendants filed a timely objection and are therefore entitled to de novo

review of the specified findings and recommendations to which they object. 28

U.S.C. § 636(b)(1). Those portions of the findings and recommendations to which

no party objected will be reviewed for clear error. 28 U.S.C. § 636(b)(1)(A);

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).


                                           2
       Alternatively, where a party’s objections constitute “perfunctory responses

argued in an attempt to engage the district court in a rehashing of the same

arguments” set forth in the original motion, the Court will review the applicable

portions of the findings and recommendations for clear error. Rosling v. Kirkegard,

2014 WL 693315 *3 (D.Mont. Feb. 21, 2014) (internal citations omitted). For the

reasons stated below, Judge DeSoto’s Findings and Recommendations are adopted

in full.

                                  DISCUSSION

       To certify an order for interlocutory appeal, LLR must demonstrate the

following: (1) the order involves a controlling question of law; (2) as to which

there is substantial ground for difference of opinion, and; (3) an immediate appeal

may materially advance the ultimate termination of the litigation. 28 U.S.C. §

1292(b).

       Defendants raise two objections to Judge DeSoto’s Findings and

Recommendations. Defendants contend that Judge DeSoto erred in finding that

the Court’s Order does not involve a controlling question of law. Defendants also

argue that, contrary to Judge DeSoto’s conclusion, substantial grounds exist for

difference of opinion on the issues presented for interlocutory review. Therefore,

the Court conducts a de novo review of the two bases for LLR’s objections.

       1. Whether the Order resolved a controlling question of law


                                          3
      A question of law is controlling if its resolution “on appeal could materially

affect the outcome of the litigation in district court.” In re Cement Antitrust Litig.,

673 F.2d 1020, 1026 (9th Cir. 1982). Controlling issues of law may include

questions concerning the proper parties to an action and whether federal law

preempts state law. Id.

      LLR’s first argues that the application of Justice Stevens’ concurrence in

Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010),

constitutes a controlling question of law. LLR points to the fact that the district

courts that have analyzed the MCPA under Justice Stevens’ concurrence have

enforced the MCPA class action ban. As LLR notes, however, district courts have

also determined that Rule 23 prevails over the MCPA class action ban without

explicitly following Justice Stevens’ concurrence of Justice Scalia’s plurality

opinion in Shady Grove. Shady Grove itself held that Rule 23 prevailed over a

state law banning class actions. Id. at 398-407. The Court agrees that the

application of Justice Stevens’ concurrence does not present a controlling question

of law.

      Second, LLR takes issue with Judge DeSoto’s conclusion that Plaintiff may

still be able to meet the $5 million in controversy requirement for 28 U.S.C. §

1332. LLR contends that an issue that would determine a substantial category of

damages constitutes a controlling question of law. LLR cites to Nat’l Union Fire


                                           4
Ins. Co. of Pittsburgh, Pa. v. Ready Pac Foods, Inc., in support of its argument.

No. CV 09-3220, 2011 WL 1059284 (C.D. Cal. March 18, 2011). The district

court in National Union determined that an issue that would “resol[ve] the largest

portion of damages and materially advance the termination of this litigation,”

constituted a controlling issue of law proper for certification. Id. at *3.

      The Court agrees that “it is not clear that [Plaintiff] would be wholly unable

to meet 28 U.S.C. § 1332’s requirements.” (Doc. 71 at 6). Judge DeSoto noted

that the amount in controversy requirement would encompass a court’s award of

punitive damages, statutory damages, and attorney fees. See Chavez v. JP Morgan

Chase & Co., 888 F.3d 413 (9th Cir. 2018). Interlocutory review would not

materially advance the litigation because the amount in controversy requirement

still may be met and because class claims could remain even if the Court were to

strike class claims under the MCPA. Further, any questions regarding the scope of

the proposed class properly would be reserved for Plaintiff’s Motion to Certify a

Class. See Mazza v. American Honda Motor Co., Inc., 666 F.3d 581 (9th Cir.

2012).

      2. Whether there are substantial grounds for difference of opinion on
         the issue presented for review
      Although the Court has concluded that the Order did not resolve a

controlling question of law and LLR needs to establish all three of the subparts to

certify an issue for interlocutory review, the Court addresses LLR’s objection to

                                           5
Judge DeSoto’s conclusion on whether substantial grounds exist for difference of

opinion.

      The Court looks to “what extent the controlling law is unclear,” to address

whether substantial grounds exist for differences of opinion. Couch v. Telescope

Inc., 611 F.3d 629, 633 (9th Cir. 2010). Courts traditionally will find that a

substantial ground for difference of opinion exists where “the circuits are in

dispute on the question and the court of appeals of the circuit has not spoken on the

point.” Couch, 611 F.3d at 633. An argument that “one precedent rather than

another is controlling does not mean there is such a substantial difference of

opinion” to support an interlocutory appeal. Id.

      The question of whether MCPA’s class action ban applies in federal court

arises from interpretations of the controlling decision of the Supreme Court in

Shady Grove, 559 U.S. 393. LLR points to a split among district courts on this

issue. District courts admittedly have adopted various approaches. LLR confirms

that only the Tenth Circuit has adopted Justice Stevens’ concurrence as controlling.

This Court already has reexamined and affirmed its holding in Wittman. (Doc. 56).

      The Ninth Circuit has not explicitly addressed whether Rule 23 preempts the

MCPA’s class action ban. The Ninth Circuit cited to Shady Grove in a recent case

for the proposition that “if a proposed class meets Rule 23’s criteria, state law




                                           6
cannot prohibit certification.” In re Hyundai and Kia Fuel Economy Litig., 926

F.3d 539, 565 (9th Cir. 2019) (en banc).

      The Court agrees with Judge DeSoto. The circuit courts are not in dispute

on this issue, Wittman remains good law, and LLR’s insistence on applying

contrary precedent from other district courts does not compel a conclusion that

substantial grounds for a difference of opinion exist.

IT IS ORDERED:

      1.     Judge DeSoto’s Findings and Recommendations (Doc. 71) are

             ADOPTED IN FULL.

      2.     Defendants’ Motion to Certify Order for Interlocutory Review (Doc.

             59) is DENIED.

      DATED this 18th day of November, 2019.




                                           7
